         Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 1 of 6



     Steven A. Nielsen
1    100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
2    415-272-8210
     Steve@NielsenPatents.com
3
     Isaac Rabicoff
4    (Pro Hac Vice motion to be filed)
5    RABICOFF LAW LLC
     73 W Monroe St
6    Chicago, IL 60603
     773-669-4590
7    isaac@rabilaw.com
8    Attorneys for Plaintiff
     Secure Cam, LLC
9
                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
      Secure Cam, LLC, a Wyoming limited                        PATENT
13    liability company,
                                                                 Civil Action No. _________________
14                             Plaintiff,
15                                                               COMPLAINT FOR PATENT
                               v.                                INFRINGEMENT
16
      DJI Technology, Inc., a California
17    corporation,
18
                               Defendant.
19
            Secure Cam, LLC (“Plaintiff”) brings this complaint against DJI Technology, Inc.
20
21   (“Defendant”). As its complaint against Defendant, Plaintiff alleges as follows:

22                                          NATURE OF THE ACTION
23
            1.      This is an action under 35 U.S.C. § 271 for infringement of United States Patent
24
     No. 7,257,158 (the “’158 Patent”).
25
26                                               THE PARTIES

27          2.      Plaintiff Secure Cam, LLC, is a Wyoming limited liability company having a
28
                                                          1
                                              Complaint with Jury Demand
         Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 2 of 6




     principal place of business at 30 N. Gould St. STE R, Sheridan, WY 82801.
1
2             3.     Defendant DJI Technology, Inc. is a California corporation having a principal place

3    of business at 201 South Victory Boulevard, Burbank, CA 91502. Defendant may be served via its

4    registered agent, C T Corporation System, at 818 West Seventh Street, Suite 930, Los Angeles, CA
5    90017.
6
7                                       JURISDICTION AND VENUE

8             4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§
9
     1331 and 1338(a) because it arises under United States Patent law.
10
              5.     This Court has personal jurisdiction over the Defendant because, inter alia, it is
11
     incorporated in the State of California; it maintains a regular and established place of business in
12
     the State of California; and continues to commit acts of patent infringement in the State of
13
14   California including by making, using, offering to sell, and/or selling Accused Products within the

15   State of California and this district.
16            6.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and
17
     1400(b). Defendant is subject to this Court’s personal jurisdiction because, inter alia, Defendant
18
     resides in the Judicial District as it is incorporated in the State of California.
19
                                                          FACTS
20
21            7.     Plaintiff is the owner, by assignment, of the ’158 Patent, titled “System and Method

22   for Remote Control of Surveillance Devices,” which was duly and legally issued on February 24,
23
     2004 by the United States Patent and Trademark Office (“USPTO”).
24
              8.     A copy of the ’158 Patent is attached to this Complaint as Exhibit A.
25
              9.     The claims of the ’158 Patent are valid and enforceable.
26
                                    KNOWLEDGE OF INFRINGEMENT
27
              10.    Plaintiff informed Defendant, by mail on May 11, 2018, that Defendant’s Inspire 1
28
                                                          2
                                              Complaint with Jury Demand
         Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 3 of 6




     (the precursor product to Defendant’s Inspire 2) covered by at least Claim 12 of the ’158 Patent.
1
2    Letter to Defendant, attached hereto as Exhibit B (enclosing the ’158 Patent and claim chart as

3    exhibits in this Letter).

4              11.   Plaintiff described exactly how Defendant infringed through a preliminary claim
5    chart and infringement analysis.
6
               12.   Defendant continued to sell the Inspire 1 after knowing they were infringing ’158
7
     Patent.
8
               13.   As of the date of filing, Defendant has continued to sell the Inspire 2 (a more recent
9
10   model of the Inspire 1) after knowing doing so would infringe the ’158 Patent.

11
       COUNT I: CLAIM FOR PATENT INFRINGEMENT UNDER 35 U.S.C. § 271(A) (’158
12                                 PATENT)
13
               14.      Plaintiffs hereby incorporates by reference the allegations of Paragraphs 1
14
     through 13 of this Complaint as if fully set forth herein.
15
               15.      Claim 12 of the ’158 Patent covers “a system for transmitting a real-time video
16
17   and remote control commands over a digital network, said system comprising a transmitter

18   containing one or more digitized frames of said real-time video being transmitted, the digital

19   network connected to said transmitter, and one or more remote receivers connected to said network
20
     for receiving said video from said transmitter, wherein at least one of said receivers is configured
21
     to receive one or more control commands from a user, wherein said transmitter is configured to
22
     receive and interpret at least one of said control commands from said one of said receivers over
23
     said network, and wherein, upon interpretation of said control command, said transmitter
24
25   dynamically changes the operation of said transmitter while said video is being transmitted,

26   whereby said user can remotely control the operation of said transmitter in substantially real-time.”
27             16.      Defendant manufactures, imports into the United States, offers for sale, and/or
28
                                                       3
                                           Complaint with Jury Demand
         Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 4 of 6




     sells surveillance camera systems, which infringe at least Claim 12 of the ’158 Patent (“Accused
1
2    Product(s)”).

3               17.     Defendant’s Accused Product(s) include, without limitation, the Inspire 2.

4               18.     A claim chart comparing Claim 12 of the ’158 Patent to the Accused Product(s)
5    is attached as Exhibit C.
6
                19.     The Accused Product(s) include a system for transmitting a real-time video and
7
     remote-control commands over a digital network. See Ex. C, p. 1.
8
                20.     The Accused Product(s) include a transmitter containing one or more digitized
9
10   frames of real-time video being transmitted. See Ex. C, p. 2.

11              21.     The Accused Product(s) include the digital network connected to the transmitter.

12   See Ex. C, p. 3.
13
                22.     The Accused Product(s) include one or more remote receivers connected to the
14
     network for receiving the video from the transmitter. See Ex. C, p. 4.
15
                23.     The Accused Product(s) include at least one of the receivers configured to receive
16
     one or more control commands from a user. See Ex. C, p. 5.
17
18              24.     The Accused Product(s) include the transmitter configured to receive and

19   interpret at least one of the control commands from one of the receivers over the network. See Ex.
20   C, p. 6.
21
                25.     The Accused Product(s) include, upon interpretation of the control command, the
22
     transmitter dynamically changing the operation of the transmitter while the video is being
23
     transmitted. See Ex. C, p. 7.
24
25              26.     The Accused Product(s) include the user remotely controlling the operation of

26   the transmitter in real-time. See Ex. C, p. 8.

27              27.     Each one of the elements included in the Accused Product(s), itemized in
28
                                                        4
                                            Complaint with Jury Demand
         Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 5 of 6




     paragraphs 15–22 above, is an element in Claim 12 of the ’158 Patent.
1
2            28.        Plaintiff has been, and will continue to be, irreparably harmed by Defendant’s

3    ongoing infringement of the ’158 Patent.

4            29.        As a direct and proximate result of Defendant’s infringement of the ’158 Patent,
5    Plaintiff has been and will continue to be damaged in an amount yet to be determined.
6
                                            PRAYER FOR RELIEF
7
             WHEREFORE, Plaintiff prays for relief against Defendant as follows:
8
9            A.      A judgment in favor of Plaintiff that Defendant has infringed one or more claims of
10   the ’158 Patent, either literally or under the doctrine of equivalents;
11
             B.      A judgment requiring Defendant to pay Plaintiff its damages, costs, expenses, and
12
     prejudgment and post-judgment interest for Defendant’s infringement of the ’158 Patent as
13
     provided under 35 U.S.C. § 284, but not less than a reasonable royalty;
14
15           C.      A judgment declaring this case exception within the meaning of 35 U.S.C. § 285

16   and that Plaintiff be awarded its reasonable attorney’s fees against Defendant that it incurs in

17   prosecuting this action; and
18           D.      Such other and further relief, at law or in equity, as the Court deems just and proper.
19
                                        DEMAND FOR JURY TRIAL
20
             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a
21
22   jury trial on all issues and causes of action triable to a jury.

23                                                            Respectfully submitted,
24
                                                              /s/ Steven A. Nielsen
25                                                            NIELSEN PATENTS
                                                              100 Larkspur Landing Circle, Suite 216
26                                                            Larkspur, CA 94939
                                                              415-272-8210
27                                                            Steve@NielsenPatents.com
28
                                                          5
                                             Complaint with Jury Demand
     Case 5:19-cv-02640-LHK Document 1 Filed 05/15/19 Page 6 of 6




                                              /s/ Isaac P. Rabicoff
1                                             Isaac P. Rabicoff
2                                             (Pro Hac Vice motion to be filed)
                                              Rabicoff Law LLC
3                                             73 W. Monroe St.
                                              Chicago, IL 60603
4                                             (773) 669-4590
                                              isaac@rabilaw.com
5
6                                             Counsel for Plaintiff

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
                              Complaint with Jury Demand
